SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) Filed by the Registrant [x] Filed by a Party other than the Registrant [] Check the appropriate box: [ ] Preliminary Proxy Statement [] Confidential, for Use of the Commission. Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Rule 14a-12 DOR BioPharma, Inc. (Name of Registrant as Specified in Its Charter) N/A (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: DOR BIOPHARMA, INC. 1101 Brickell Avenue, Suite 701-S Miami, Florida 33131 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS September 27, 2007 To the Stockholders: The Annual Meeting of Stockholders of DOR BioPharma, Inc., will be held at the J.W. Marriott on the 5th Floor, 1109 Brickell Avenue, Miami, FL 33131, on September 27, 2007, at 10:30 A.M. Eastern Daylight Time, for the following purposes, each as more fully described herein: 1.To elect four directors to serve until the next Annual Meeting of Stockholders or until their respective successors have been duly elected and qualified; 2.To approve the grant of discretionary authority to the Board of Directors for a twenty four month period (a) to amend our Amended and Restated Certificate of Incorporation to change the name of our Company or (b) to determine not to proceed with the name change; 3.To approve the grant of discretionary authority to the Board of Directors for a twenty four month period (a) to amend our Certificate of Incorporation to effect a reverse stock split of our common stock at a ratio within the range from one-for-two to one-for-ten, determine the effective date of the reverse stock split, and to proportionately reduce the number of shares of our common stock authorized for issuance or (b) to determine not to proceed with the reverse stock split and proportionate reduction in the number of shares of our common stock authorized for issuance; 4.To amend our 2005 Equity Incentive Plan to increase the maximum number of shares of our common stock available for issuance under the plan by 10,000,000 shares, bringing the total shares reserved for issuance under the plan to 20,000,000 shares; 5.To ratify the appointment of Sweeney, Gates & Co. as our independent auditors for the year ending December 31, 2007; and 6.To transact such other business as may properly come before the Annual Meeting or any adjournment or postponement thereof. Only stockholders of record at the close of business on August 7, 2007 are entitled to notice of and to vote at the Annual Meeting. A list of stockholders eligible to vote at the meeting will be available for inspection at the meeting and for a period of 10 days prior to the meeting, during regular business hours, at our corporate headquarters at the address set forth above. Information concerning the matters to be acted upon at the Annual Meeting is included in the proxy statement. Whether or not you expect to attend the Annual Meeting, your vote is important. Please vote as soon as possible via either the Internet, telephone or mail. By Order of the Board of Directors /s/ Christopher J. Schaber Christopher J. Schaber, Ph.D. President and Chief Executive Officer Miami, Florida August 17, 2007 2 DOR BioPharma, Inc. 1101 Brickell Avenue, Suite 701-S Miami, FL 33131 Phone: (786) 425-3848 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS We are furnishing this proxy statement to stockholders of record as of the close of business on August 7, 2007 in connection with the solicitation of proxies by our Board of Directors for use at the Annual Meeting of Stockholders to be held on September 27,2007. This proxy statement and the form of proxy are being made available to the stockholders on or about August 17,2007. Our Annual Report on Form 10-KSB for the year ended December 31, 2006 (which does not form a part of the proxy solicitation materials) is being made available concurrently herewith to stockholders. Voting Securities; Proxies; Required Vote Voting Securities At the Annual Meeting, each holder of record of common stock of the Company, par value $0.001 per share (“Common Stock”), at the close of business on August 7, 2007 will be entitled to one vote for each share of Common Stock owned on that date as to each matter presented at the Annual Meeting.On August 7, 2007, 92,930,574shares of Common Stock were outstanding. Proxies You cannot vote your shares at the meeting unless you are present in person or represented by proxy. All properly executed and unrevoked proxies that are received in time for the meeting will be voted at the meeting or any adjournment or postponement thereof in accordance with instructions thereon, or if no instructions are given, will be voted as follows: 1."FOR" the election of all of the named nominees as directors; 2.“FOR” the approval of the grant of discretionary authority to the Board of Directors (a) to amend our Amended and Restated Certificate of Incorporation, as amended (the “Certificate of Incorporation”) to change the name of the Company to a name to be selected by the Board of Directors or (b) to determine not to proceed with the name change; 3."FOR" the approval of the grant of discretionary authority to the Board of Directors (a) to amend the Certificate of Incorporation to effect a reverse stock split of the Common Stock at a ratio within the range from one-for-two to one-for-ten and to proportionately reduce the number of shares of our common stock authorized for issuance or (b) to determine not to proceed with the reverse stock split and proportionate reduction in the number of shares of common stock authorized for issuance; 4.“FOR” the amendment to our 2005 Equity Incentive Plan (the “2005 Plan”) to increase the maximum number of shares of our common stock available for issuance under the plan by 10,000,000 shares, bringing the total shares reserved for issuance under the plan to 20,000,000 shares; 5.“FOR” the ratification of Sweeney, Gates & Co. as our independent auditors; and 6.in accordance with the judgment of the persons appointed as proxies with respect to other matters which properly come before the Annual Meeting. You may revoke a proxy by written notice to us at any time prior to exercise of the proxy. In addition, although mere attendance at the Annual Meeting will not revoke a proxy, you may withdraw your proxy by voting in person. 1 Voting Your Proxy Whether or not you plan to attend the Annual Meeting, you may vote your shares via Internet, telephone or mail as more fully described below: · By Internet: Go to www.voteproxy.com and follow the instructions. Have your proxy card available when you call. · By Telephone: Call 1-800-PROXIES (1-800-776-9437) and follow the voice prompts. Have your proxy card available when you call. · By Mail: If you have received a proxy card, mark your vote, sign your name exactly as it appears on your proxy card, date your card and return it in the envelope provided. Required Vote 1.The affirmative vote of the holders of a plurality of the shares of Common Stock represented at the Annual Meeting in person or by proxy is required for the election of directors. 2.The affirmative vote of the holders of a majority of the shares of Common Stock issued and outstanding is required to approve the grant of discretionary authority to the Board of Directors (a) to amend the Certificate of Incorporation to change the name of the Company to a name to be selected by the Board of Directors or (b) to determine not to proceed with the name change. 3.The affirmative vote of the holders of a majority of the shares of Common Stock issued and outstanding is required to approve the grant of discretionary authority to the Board of Directors (i) to amend the Certificate of Incorporation to effect a reverse stock split of the Common Stock at a ratio within the range from one-for-two to one-for-ten and to proportionately reduce the number of shares of common stock authorized for issuance or (ii) to determine not to proceed with the reverse stock split and proportionate reduction in the number of shares of common stock authorized for issuance. 4.The affirmative vote of the holders of a majority of the shares of Common Stock represented in person or by proxy at the meeting is required to approve the amendment to our 2005 Plan to increase the maximum number of shares of our common stock available for issuance under the plan by 10,000,000 shares, bringing the total shares reserved for issuance under the plan to 20,000,000 shares. 5.The affirmative vote of the holders of a majority of the shares of Common Stock represented in person or by proxy at the meeting is required for the ratification of the appointment of Sweeney, Gates & Co. as our independent auditors for the fiscal year ending December 31, 2007. Stockholders are not allowed to cumulate their votes in the election of directors. In voting on the election of directors, abstentions and broker non-votes (which occur when a broker holding shares for a beneficial owner does not vote on a particular proposal because the broker does not have discretionary voting power with respect to that item and has not received voting instructions from the beneficial owner) will be disregarded and not treated as votes cast and, therefore, will not affect the outcome of the election. Abstentions and broker non-votes will have the same effect as votes against the proposals (1) to approve the grant of discretionary authority to the Board of Directors (a) to amend the Certificate of Incorporation to change the name of the Company to a name to be selected by the Board of Directors or (b) to determine not to proceed with the name change; and (2) to approve the grant of discretionary authority to the Board of Directors (a) to amend the Certificate of Incorporation to effect a reverse stock split of the Common Stock at a ratio within the range from one-for-two to one-for-ten and proportionately reduce the number of shares of Common Stock authorized for issuance or (b) to determine not to proceed with the reverse stock split and proportionate reduction in the number of shares of Common Stock authorized for issuance.Abstentions will have the same effect as votes against the proposals (1) to approve the amendment to our 2005 Plan to increase the maximum number of shares of our common stock available for issuance under the plan; and (2) to ratify the appointment of Sweeney, Gates & Co., but broker non-votes will not be counted as votes against such proposals or as shares present or represented at the meeting. Quorum The required quorum for the transaction of business at the Annual Meeting will be a majority of the voting power of shares of Common Stock issued and outstanding on the record date. Shares represented in person or by proxy (including shares which abstain or do not vote with respect to one or more of the matters presented for stockholder approval) will be counted for purposes of determining whether a quorum exists at the meeting. 2 PROPOSAL 1 ELECTION OF DIRECTORS The Board of Directors currently has four members, James S. Kuo, M.D., Christopher J. Schaber, Ph.D., Evan Myrianthopoulos and Cyrille Buhrman, all of whom are nominees for re-election. Unless otherwise directed, the persons appointed in the form of proxy intend to vote at the Annual Meeting for the election of Messrs. Kuo, Schaber, Myrianthopoulos and Buhrman as directors to serve until our next Annual Meeting of Stockholders or until their successors have been duly elected and qualified.If any nominee is unable to be a candidate when the election takes place, the shares represented by valid proxies will be voted in favor of such substitute nominee as the Board of Directors recommends or to allow the vacancy to remain open until filled by the Board of Directors, as determined by the Board of Directors. The Board of Directors does not currently anticipate that any nominee will be unable to be a candidate for election. Each director elected to the Board of Directors will serve until the next Annual Meeting of Stockholders or until his successor has been duly elected and qualified, unless he dies, resigns or is removed from office prior to that time. The following table contains information regarding the current members of the Board of Directors. Name Age Position Director Since James S. Kuo, M.D., M.B.A. 42 Chairman of the Board 2004 Christopher J. Schaber, Ph.D. 40 Director, President and Chief Executive Officer 2006 Evan Myrianthopoulos 42 Director and Chief Financial Officer 2002 Cyrille F. Buhrman 34 Director 2007 James S. Kuo, M.D., M.B.A., has been a director since 2004 and currently serves as the non-executive Chairman of the Board. Since 2006, he has served as President and Chief Executive Officer of Cysteine Pharma, Inc. From 2003 to 2006, he served as founder, Chairman and Chief Executive Officer of BioMicro Systems, Inc., a private venture-backed, microfluidics company. From 2001 to 2002, he served as President and Chief Executive Officer of Microbiotix, Inc., a private, anti-infectives drug development company.Prior to that time, Dr. Kuo was co-founder, President and Chief Executive Officer of Discovery Laboratories, Inc., a public specialty pharmaceutical company developing respiratory therapies, where he raised over $22 million in initial private funding and took the company public. He has held senior licensing and business development positions at Pfizer, Inc. and Myriad Genetics, Inc. Dr. Kuo has also been the Managing Director of Venture Analysis at HealthCare Ventures, LLC and Vice President at Paramount Capital Investments, LLC. Dr. Kuo is further a founder of ArgiNOx Pharmaceuticals, Inc., and Monarch Labs, LLC. Dr. Kuo simultaneously received his M.D. from the University of Pennsylvania School of Medicine and his M.B.A. from the Wharton School of Business. Christopher J. Schaber, Ph.D., has been a director since August 2006 and is our President and Chief Executive Officer. Prior to joining, Dr. Schaber served from 1998 to 2006 as Executive Vice President and Chief Operating Officer of Discovery Laboratories, Inc. where he was responsible for their operations including all drug development and commercial launch activities. From 1996 to 1998, Dr. Schaber was a co-founder of Acute Therapeutics, Inc., and served as Vice President of Regulatory Compliance and Drug Development. From 1994 to 1996, Dr. Schaber was employed by Ohmeda PPD, Inc., as Worldwide Director of Regulatory Affairs and Operations. From 1989 to 1994, Dr. Schaber held a variety of regulatory, development and operations positions with The Liposome Company, Inc., and Elkins-Sinn Inc., a division of Wyeth-Ayerst Laboratories. Dr. Schaber received his B.A. from Western Maryland College, a M.S. in Pharmaceutics from Temple University School of Pharmacy and a Ph.D. in Pharmaceutical Sciences from The Union Graduate School. Evan Myrianthopoulos has been a director since 2002 and our Chief Financial Officer since December 2004, after joining us in November 2004 as President and Acting Chief Executive Officer.From November 2001 to November 2004, he was President and founder of CVL Advisors, Group, Inc., a financial consulting firm specializing in the biotechnology sector. Prior to founding CVL Advisors Group, Inc., Mr. Myrianthopoulos was a co-founder of Discovery Laboratories, Inc. During his tenure at Discovery Laboratories, Inc., from June 1996 to November 2001, Mr. Myrianthopoulos held the positions of Chief Financial Officer and Vice President of Finance, where he was responsible for raising approximately $55 million in four private placements.He also negotiated and managed Discovery Laboratories, Inc.’s mergers with Ansan Pharmaceuticals and Acute Therapeutics, Inc. Prior to co-founding Discovery Laboratories, Inc., Mr. Myrianthopoulos was a Technology Associate at Paramount Capital Investments, L.L.C., a New York City based biotechnology venture capital and investment banking firm.Prior to joining Paramount Capital Investments, L.L.C., Mr. Myrianthopoulos was a managing partner of S + M Capital Management, a hedge fund which specialized in syndicated stock offerings and also engaged in arbitrage of municipal and mortgage bonds.Prior to that, Mr. Myrianthopoulos held senior positions in the treasury department at the National Australia Bank, where he was employed as a spot and derivatives currency trader. Mr. Myrianthopoulos holds a B.S. in Economics and Psychology from Emory University. Cyrille F. Buhrman has been a director since June 2007.Mr. Buhrman is Managing Director, Chairman and owner of Pacific Healthcare (Thailand) Co., Ltd., a full-service marketing, sales, distribution and regulatory affairs company based in Thailand, where he has served for approximately ten years. Pacific Healthcare is currently expanding throughout Southeast Asia, beginning with the Philippines and Vietnam this year. Mr. Buhrman is a Director of Pacific Healthcare (Philippines) Inc., International Pharmaceuticals Ltd., a company focused on marketing specialty pharmaceutical products in Thailand, Vision Care (Thailand) Co., Ltd., and Canyon Pharmaceuticals, Inc., a private biotechnology company focused on the commercialization of therapeutics to prevent and treat thrombosis and related conditions.Mr. Buhrman is the owner of Markle Holdings Ltd., an investment fund specializing in biotechnology and pharmaceutical investments. Mr. Buhrman received his Bm.A. degree in Economics and Literature from Franklin College, Switzerland, in 1998.Mr. Buhrman is also one of the Company’s largest shareholders. 3 Recommendation of the Board of Directors The Board of Directors recommends that you vote "FOR" the election of all of the nominees listed above. Section 16(a) Beneficial Ownership Reporting Compliance We are required to identify each person who was an officer, director or beneficial owner of more than 10% of our registered equity securities during our most recent fiscal year and who failed to file on a timely basis reports required by Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). To our knowledge, based solely on review of these filings and written representations from the certain reporting persons, we believe that during the fiscal year ended December 31, 2006, our officers, directors and significant stockholders have timely filed the appropriate form under Section 16(a) of the Exchange Act, except a Form 4 for Evan Myrianthopoulos (one filing) and a Form 4 for James Clavijo (one filing), both of which have been subsequently made. Corporate Governance Pursuant to our Certificate of Incorporation and By-laws, our business and affairs are managed under the direction of the Board of Directors.Members of the Board of Directors are kept informed of our business through discussions with senior management, by reviewing materials provided to them and by participating in meetings of the Board of Directors and its committees. The Board of Directors has determined that Dr. Kuo and Mr. Buhrman are "independent" as such term is defined by the applicable listing standards of the American Stock Exchange. The Board of Directors based this determination primarily on a review of the responses of the directors to questions regarding their employment, affiliations and family and other relationships.In making this determination, the Board of Directors considered Dr. Kuo’s relationship with Christopher Schaber, our President and Chief Executive Officer, and Evan Myrianthopoulos, our Chief Financial Officer, at Discovery Laboratories, Inc.The Board of Directors determined that this relationship did not impair Dr. Kuo’s independence. The Board of Directors held 22 meetings in 2006, and each director who served as a director during 2006, attended all of the meetings of the Board of Directors and each of the committees on which he served. We typically schedule a meeting of the Board of Directors in conjunction with our Annual Meeting and expect that all directors will attend, absent a valid reason, such as a scheduled conflict. Last year, all of the individuals then serving as directors attended the Annual Meeting in person or telephonically. The Board of Directors has the following three committees: (1)Compensation, (2)Audit and (3)Nominating. The Board of Directors has adopted a written charter for each of these committees. These charters were filed as annexes to the Company’s proxy statement prepared in connection with the Company’s 2005 Annual Meeting of Stockholders. The Board of Directors has also adopted a Code of Business Conduct and Ethics that applies to all of our directors, officers (including the Chief Executive Officer and the Chief Financial Officer) and employees. Our Code of Business Conduct and Ethics is posted under the caption "Investors" on our website: http://www.dorbiopharma.com. If, in the future, the Board of Directors amends the Code of Business Conduct and Ethics or grants a waiver to our Chief Executive Officer, Chief Financial Officer or any future principal accounting officer with respect to our Code of Business Conduct and Ethics, we will post the amendment or a description of the waiver on our website. Compensation Committee The Board of Directors has a Compensation Committee, which is currently comprised of Dr. Kuo and Mr. Buhrman. During 2006, the Compensation Committee was comprised of Dr. Kuo and Steven Kanzer.The Compensation Committee is responsible for reviewing and approving the executive compensation program, assessing executive performance, making grants of salary and annual incentive compensation and approving certain employment agreements. The Board of Directors has determined that both Dr. Kuo and Mr. Buhrman are "independent" directors, as such term is defined by the applicable American Stock Exchange listing standards. The Compensation Committee met onetime during the fiscal year ended December 31, 2006. Nominating Committee The Board of Directors has a Nominating Committee, which is currently comprised of Dr. Kuo and Mr. Buhrman. During 2006, the Nominating Committee was comprised of Dr. Kuo and Steven Kanzer.The Nominating Committee makes recommendations to the Board of Directors regarding the size and composition of the Board of Directors, establishes procedures for the nomination process, recommends candidates for election to the Board of Directors and nominates officers for election by the Board of Directors. The Board of Directors has determined that both Dr. Kuo and Mr. Buhrman are "independent" directors, as such term is defined by the applicable American Stock Exchange listing standards.The Nominating Committee met one time during the fiscal year ended December 31, 2006. In considering candidates for the Board of Directors, the Nominating Committee considers the entirety of each candidate's credentials and does not have any specific minimum qualifications that must be met by a nominee. However, the Nominating Committee does believe that all members of the Board of Directors should have the highest character and integrity, a reputation for working constructively with others, sufficient time to devote to Board matters, and no conflict of interest that would interfere with performance as a director. In the case of current Directors being considered for nomination, the Nominating Committee also takes into account the director's history of attendance at meetings of the Board of Directors or its committees, the Director's tenure as a member of the Board of Directors, and the Director's preparation for and participation in such meetings. Stockholders who wish to suggest qualified candidates should write to the Office of the Secretary, DOR BioPharma, Inc., 1101 Brickell Avenue, Suite 701-S, Miami, Florida 33131, specifying the name of the candidates and stating in detail the qualifications of such persons for consideration by the Nominating Committee. A written statement from the candidate consenting to be named as a candidate and, if nominated and elected, to serve as a director should accompany any such recommendation. Stockholders who wish to nominate a director for election at an Annual Meeting of Stockholders must otherwise comply with our By-laws regarding stockholder proposals and nominations. See "Deadline for Stockholder Proposals" contained herein. The Board of Directors, including Christopher Schaber, our President and Chief Executive Officer, and Evan Myrianthopoulos, our Chief Financial Officer, recommended that Cyrille Buhrman be nominated for appointment to the Board of Directors to fill the vacancy created by the resignation of Steven Kanzer. 4 Audit Committee The Board of Directors has an Audit Committee, which is comprised of Dr. Kuo and Mr. Buhrman. During 2006, the Audit Committee was comprised of Dr. Kuo and Steven Kanzer.The Audit Committee assists the Board of Directors in monitoring the financial reporting process, the internal control structure and the independence and performance of the internal audit department and the independent public accountants. Its primary duties are to serve as an independent and objective party to monitor the financial process and internal control system, to review and appraise the audit effort of the independent accountants and to provide an open avenue of communication among the independent accountants, financial and senior management, and the Board of Directors.During the year, the Board of Directors examined the composition of the Audit Committee in light of the applicable listing standards of the American Stock Exchange and the regulations under the Exchange Act applicable to audit committees.Based upon this examination, the Board of Directors has determined that both Dr. Kuo and Mr. Buhrman are "independent" directors within the meaning of such listing standards and the Exchange Act and the rules and regulations thereunder.The Board of Directors has determined that Dr. Kuo qualifies as an "audit committee financial expert" as that term is defined in the applicable regulations of the Exchange Act. The Audit Committee met four times during the fiscal year ended December 31, 2006. Report of the Audit Committee of the Board of Directors The Audit Committee submits the following report for the year ended December 31, 2006: The Audit Committee has reviewed and discussed with both management and the outside auditors the audited consolidated financial statements as of and for the year ended December 31, 2006. The Audit Committee's review included discussion with the outside auditors of matters required to be discussed by Statement on Auditing Standards No. 61, Communication with Audit Committees, as amended, by the Auditing Standards Board of the American Institute of Certified Public Accountants. The Audit Committee has received the written disclosures and the letter from the independent auditors required by Independence Standard No. 1, Independence Discussions with Audit Committees, as amended, by the Independence Standards Board, and has discussed with the independent auditors matters relating to the auditors' independence. Based on the reviews and discussions referred to above, the Audit Committee recommended to the Board of Directors that the audited consolidated financial statements referred to above be included in the Company's Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006 for filing with the SEC. Submitted by the Audit Committee, James S. Kuo, M.D., M.B.A. Steve H. Kanzer, C.P.A., J.D.* * Mr. Kanzer resigned from the Board of Directors on May 28, 2007. Communications with the Board of Directors Stockholders or other interested parties may communicate with the Board of Directors by sending a letter to DOR BioPharma, Inc. Board of Directors, c/o The Office of the Secretary, DOR BioPharma, Inc, 1101 Brickell Avenue, Suite 701-S, Miami, FL 33131. The Office of the Secretary will receive the correspondence and forward it to the director(s) to whom the communication is addressed. 5 Executive Compensation The following table contains information concerning the compensation paid during our fiscal years ended December 31, 2006, to the persons who served as our Chief Executive Officers, and each of the two other most highly compensated executive officers during 2006 (collectively, the “Named Executive Officers”). Summary Compensation Table Name Position Year Salary Bonus Option Awards All Other Compensation Total Christopher J. Schaber (1) CEO & President 2006 $104,700 $33,333 $185,403 $16,895 $340,331 Michael Sember (2) Former CEO & President 2006 $192,500 - $82,060 $229,827 $504,387 Evan Myrianthopoulos (3) CFO 2006 $195,724 $55,000 $103,064 $49,257 $403,045 James Clavijo (4) Controller, Treasurer & Secretary 2006 $144,999 $40,000 $42,836 - $227,835 (1) Dr. Schaber began his employment with us on August 29, 2006. Dr. Schaber deferred payment of his 2006 prorated annual bonus of $33,333. Option Awards include the value of vested stock options as required by FASB No. 123R. See Note 2 to our financial statements contained in our Annual Report on Form 10-KSB for our fiscal year ended December 31, 2006, a copy of which is made available with this proxy statement. Other Compensation includes $1,430 for transportation costs, $6,458 for travel expenses and $9,007 for lodging costs. (2) Mr. Sember’s employment with us was terminated without "Just Cause," as defined in his employment agreement, on August 25, 2006. Option Awards include the value of vested stock options as required by FASB No. 123R.See Note 2 to our financial statements contained in our Annual Report on Form 10-KSB for our fiscal year ended December 31, 2006, a copy of which is made available with this proxy statement.Other Compensation includes $150,000 in accrued severance payments and $28,383 for accrued vacation time, as well as $3,795 for transportation costs, $12,980 for travel expenses and $34,669 for lodging costs. (3) Mr. Myrianthopoulos began his employment with us in November 2004 as President and Acting Chief Executive Officer, and then in December 2004 he accepted the position of Chief Financial Officer. Mr. Myrianthopoulos deferred payment of his 2006 annual bonus of $55,000. Option Awards include the value of vested stock options as required by FASB No. 123R.See Note 2 to our financial statements contained in our Annual Report on Form 10-KSB for our fiscal year ended December 31, 2006, a copy of which is made available with this proxy statement.Other Compensation includes $4,088 for transportation costs, $12,485 for travel expenses and $32,684 for lodging costs. (4) Mr. Clavijo began his employment with us in October 2004. Mr. Clavijo deferred payment of his 2006 annual bonus of $40,000. Option Awards include the value of stock option awards of vested shares of Common Stock as required by FASB No. 123R. Potential Issuance of Shares On February 28, 2007, our Board of Directors approved the issuance of 2,700,000 shares of Common Stock to certain employees and a consultant.Such shares will be issued immediately prior to the completion of a transaction, or series or combination of related transactions, negotiated by our Board of Directors whereby, directly or indirectly, a majority of our capital stock or a majority of our assets are transferred from us and/or our stockholders to a third party (an “Acquisition Event”). Of the shares of Common Stock to be issued upon an Acquisition Event, 1,000,000 shares will be issued to Christopher J. Schaber, a director and our Chief Executive Officer and President; 750,000 shares will be issued to Evan Myrianthopoulos, a director and our Chief Financial Officer; and 300,000 shares will be issued to James Clavijo, our Controller, Treasurer and Corporate Secretary.We expect to enter into agreements with Dr. Schaber, Mr. Myrianthopoulos and Mr. Clavijo with regard to the arrangement described above. We expect that such agreements will include terms and conditions customary to agreements of such type. 6 Employment and Severance Agreements During August 2006, we entered into a three-year employment agreement with Christopher J. Schaber, Ph.D. Pursuant to this employment agreement, we agreed to pay Dr. Schaber a base salary of $300,000 per year and a minimum annual bonus of $100,000. We agreed to issue him options to purchase 2,500,000 shares of Common Stock, with one third immediately vesting and the remainder vesting over three years.Upon termination without "Just Cause," as defined by this agreement, we would pay Dr. Schaber six months severance, as well as any accrued bonuses, accrued vacation, and we would provide health insurance and life insurance benefits for Dr. Schaber and his dependents.No unvested options shall vest beyond the termination date. During December 2004, we entered into a three-year employment agreement with Michael T. Sember.Pursuant to this employment agreement, we agreed to pay Mr. Sember a base salary of $300,000 per year.After one year of service, Mr. Sember would be entitled to a minimum annual bonus of $100,000.We agreed to issue him options to purchase 2,000,000 shares of Common Stock, with one third immediately vesting and the remainder vesting over three years.Upon termination without "Just Cause," as defined by this agreement, we would pay Mr. Sember six months severance, as well as any unpaid bonuses and accrued vacation.No unvested options shall vest beyond the termination date. On August 25, 2006, we terminated the employment agreement with Mr. Sember without “Just Cause.”Mr. Sember remained with us as a director until he resigned on September 25, 2006. We have paid his severance and accrued vacation according to the terms of his employment agreement. His employment agreement required us to pay him $150,000 in severance and $28,383 in accrued vacation. At the time of Mr. Sember’s termination, he had vested options to purchase 1,340,000 shares of Common Stock, which will expire on August 24, 2007.Mr. Sember did not have any unpaid bonuses at the time of his termination. In December 2004, we entered into a three-year employment agreement with Mr. Myrianthopoulos.Pursuant to this employment agreement, we agreed to pay Mr. Myrianthopoulos a base salary of $185,000 per year.After one year of service, Mr. Myrianthopoulos would be entitled to a minimum annual bonus of $50,000.We agreed to issue him options to purchase 500,000 shares of Common Stock, with the options vesting over three years.Upon termination without "Just Cause," as defined by this agreement, we would pay Mr. Myrianthopoulos six months severance subject to setoff, as well as any unpaid bonuses and accrued vacation would become payable.No unvested options shall vest beyond the termination date. Mr. Myrianthopoulos also received options to purchase 150,000 shares of Common Stock, which options vested immediately when he was hired in November 2004, as President and Acting Chief Executive Officer. In May 2006, we increased Evan Myrianthopoulos’ base salary to $200,000.We also agreed to issue him options to purchase 400,000 shares of Common Stock, which vested immediately as to 100,000 shares and which vest as to the remainder over three years. In May 2006, we entered into an amendment to the February 2005 employment agreement with James Clavijo.Pursuant to the amendment, we agreed to pay Mr. Clavijo a base salary of $150,000 per year and a minimum annual bonus of $35,000.Additionally, we agreed to issue him options to purchase 200,000 shares of Common Stock, with options as to 50,000 shares immediately vesting and the remainder vesting over three years.Pursuant to the February 2005 employment agreement, we agreed to issue Mr. Clavijo 150,000 shares of Common Stock, with one-third immediately vesting and the remainder vesting over three years.Upon termination without "Just Cause," as defined by this agreement, we would pay Mr. Clavijo three months severance, as well as any unpaid bonuses and accrued vacation would become payable.No unvested options shall vest beyond the termination date. Mr. Clavijo also received options, to purchase 100,000 shares of Common Stock, vesting over three years when he was hired in October 2004, as Controller, Treasurer and Corporate Secretary Outstanding Equity Awards at Fiscal Year-End The following table contains information concerning unexercised options, stock that has not vested, and equity incentive plan awards for the Named Executive Officers during the fiscal year ended December31, 2006.We have never issued Stock Appreciation Rights. Outstanding Equity Awards at Fiscal Year-End Name Number of Securities Underlying Unexercised Options (#) Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price (S) Option Expiration Date Exercisable Unexercisable Christopher J. Schaber(1) 972,223 1,527,777 1,527,777 $0.27 8/28/2016 Michael T. Sember(2) 1,340,000 - - $0.46 8/24/2007 Evan Myrianthopoulos 150,000 - - $0.35 11/14/2012 50,000 - - $0.90 9/15/2013 50,000 - - $0.58 6/11/2014 150,000 - - $0.47 11/10/2014 333,336 166,664 166,664 $0.49 12/13/2014 150,000 250,000 250,000 $0.35 5/10/2016 James Clavijo 66,666 33,334 33,334 $0.45 10/22/2014 116,664 33,336 33,336 $0.45 2/22/2015 87,500 112,500 112,500 $0.33 5/10/2016 (1)Dr. Schaber began his employment with us on August 29, 2006. (2)Mr. Sember’s employment was terminated without “Just Cause” on August 25, 2006. 7 Compensation of Directors The following table contains information concerning the compensation of the non-employee directors during the fiscal year ended December 31, 2006. Director Compensation Name Fees Earned or Paid in Cash ($) (1) Option Awards ($) (2) Total ($) Steve H. Kanzer (3) $25,000 $11,270 $36,270 James S. Kuo $25,000 $11,270 $36,270 (1)Directors who are compensated as full-time employees receive no additional compensation for service on our Board of Directors or its committees. Each director who is not a full-time employee is paid $2,000 for each board or committee meeting attended ($1,000 if such meeting was attended telephonically). (2)We maintain a stock option grant program pursuant to the nonqualified stock option plan, whereby members of our Board of Directors who are not full-time employees receive an initial grant of fully vested options to purchase 150,000 shares of common stock, and subsequent annual grants of fully vested options to purchase 75,000 shares of common stock after re-election to our Board of Directors.Option Awards include the value of stock option awards of vested shares of Common Stock as required by FASB No. 123R. See Note 2 to our financial statements contained in our Annual Report on Form 10-KSB for our fiscal year ended December 31, 2006, a copy of which is made available with this proxy statement. (3)On May 28, 2007, Mr. Kanzer resigned as a member of the Board of Directors. Consideration and Determination of Executive and Director Compensation The Compensation Committee of the Board of Directors is comprised of independent directors. The Compensation Committee provides overall guidance on compensation and benefits policy. In addition, the Compensation Committee approves and monitors: · executive compensation and benefits programs; · executive employment agreements; · 1995 Amended and Restated Omnibus Incentive Plan; and · 2005 Equity Incentive Plan. The primary objectives of the Compensation Committee are to ensure that the executive compensation and benefits programs: · are competitive with other growing companies of similar size and business; · are effective in driving performance to achieve financial goals and create stockholder value; · are cost-efficient and fair to employees, management and stockholders; and · are designed to attract, motivate, reward, and retain the competent and talented executives needed. To achieve these objectives, the Compensation Committee meets at least once and usually several times during each fiscal year to review the existing compensation and benefits programs and to consider modifications that seek to provide a direct relationship between executive compensation and sustained corporate performance. 8 The Compensation Committee makes executive compensation decisions on the basis of total remuneration and seeks to create an integrated total remuneration program structured to balance short and long-term financial goals. A significant amount of total compensation is comprised of bonus provisions which are specified in their contracts and which are intended to align executive interest with stockholder interest. The Compensation Committee recommends to the Board of Directors a salary within a designated band for the respective executives, which is based on merit, performance and length of service. Bonus provisions for all executives are based on increase (if any) of net incremental profit over prior year highest net profit, subject to guaranteed minimum bonuses. Non-executive employees were granted stock options under the 1995 Amended and Restated Omnibus Incentive Plan and the 2005 Equity Incentive Plan, approved by the stockholders, also in order to motivate, reward, and retain them while meeting goals and allowing them to share in the growth. In general, under Section 162(m) of the Internal Revenue Code of 1986, as amended(the "Code"), we cannot deduct, for federal income tax purposes, compensation in excess of $1,000,000 paid to certain executive officers.This deduction limit does not apply, however, to compensation that constitutes "qualified performance-based compensation" within the meaning of Section 162(m) of the Code and the Treasury regulations promulgated thereunder.The Compensation Committee has considered the limitations on deductions imposed by Section 162(m) of the Code, and it is the Compensation Committee's present intention that, as long as it is consistent with its overall compensation objectives, substantially all federal income tax deductions attributable to executive compensation should not be subject to the deduction limitation of Section 162(m) of the Code. 9 Stock Performance Graph The following graph compares the changes over the last five years in the value of $100 invested at December 31, 2001 in (i) our Common Stock, (ii) the Standard & Poor's 500 Stock Index ("S&P 500 Index") and (iii) the American Stock Exchange Biotech Stocks indices.The year-end values of each investment are based on share price appreciation and the reinvestment of all dividends. Historical stock price performance shown on the performance graph is not necessarily indicative of future stock price performance. Year DOR BioPharma, Inc. S&P 500 Index Peer Group Index: BTK Index – BioTech on Amex 2001 100.00 100.00 100.00 2002 45.63 76.63 58.26 2003 75.73 96.85 84.42 2004 62.14 105.56 93.74 2005 26.21 108.73 117.28 2006 23.79 123.50 129.53 10 SECURITY OWNERSHIP OF PRINCIPAL STOCKHOLDERS AND MANAGEMENT The table below provides information regarding the beneficial ownership of the Common Stock as of August 7, 2007 of (1) each person or entity who owns beneficially 5% or more of the shares of our outstanding Common Stock, (2) each of our directors, (3) each of the Named Executive Officers, and (4) our directors and officers as a group.Except as otherwise indicated, and subject to applicable community property laws, we believe the persons named in the table have sole voting and investment power with respect to all shares of Common Stock held by them.Except as otherwise indicated, each stockholder's percentage ownership of our Common Stock in the following table is based on 92,930,574 shares of common stock outstanding as of August 7, 2007. Name of Beneficial Owner Shares of Common Stock Beneficially Owned Percent of Class Sigma-Tau Pharmaceuticals, Inc. (1) 4,065,041 4.4% Paolo Cavazza (1) 5,611,911 6.0% Claudio Cavazza (1) 4,065,041 4.4% Cyrill F. Buhrman(2) 5,050,020 5.4% Christopher J. Schaber (3) 1,681,659 1.8% James S. Kuo (4) 205,000 * Evan Myrianthopoulos (5) 1,456,347 1.5% James Clavijo (6) 494,856 * All directors and executive officers as a group (5 persons) 8,887,882 8.9% *Indicates less than 1%. **Beneficial ownership is determined in accordance with the rules of the SEC. Shares of common stock subject to options or warrants currently exercisable or exercisable within 60 days of August 7, 2007 are deemed outstanding for computing the percentage ownership of the stockholder holding the options or warrants, but are not deemed outstanding for computing the percentage ownership of any other stockholder.Percentage of ownership is based on 92,930,574 shares of common stock outstanding as of August 7, 2007. (1)On January 12, 2007, Sigma-Tau Pharmaceuticals, Inc. (“Sigma-Tau”), Paolo Cavazza and Claudio Cavazza filed a Schedule 13G as a group, within the meaning of Section 13(d)(3) of the Exchange Act, with the SEC.According to this Schedule 13G, Paolo Cavazza and Claudio Cavazza beneficially own of all of the shares held by Sigma-Tau and possess shared voting and dispositive power with regard to these shares. Paolo Cavazza individually owns 1,546,870 shares of common stock and possesses sole voting and dispositive power with regard to these shares. The address for Sigma-Tau is 800 South Frederick Avenue, Suite 300, Gaithersburg, Maryland 20877. The address for Paolo Cavazza is Via Tesserete 10, Lugano, Switzerland. The address for Claudio Cavazza is Via Sudafrica, 20, Rome, Italy 00144. (2)Includes 4,900,020 shares of common stock owned by Mr. Buhrman, and options to purchase 150,000 shares of common stock within 60 days of August 7, 2007.The address of Mr. Buhrman is c/o DOR BioPharma, 1101 Brickell Avenue, Suite 701-S, Miami, Florida 33131. (3)Includes 292,766 shares of common stock owned by Dr. Schaber, and options to purchase 1,388,893 shares of common stock within 60 days of August 7, 2007.The address of Dr. Schaber is c/o DOR BioPharma, 1101 Brickell Avenue, Suite 701-S, Miami, Florida 33131. (4)Includes options to purchase 200,000 shares of common stock and warrants to purchase 5,000 shares of common stock within 60 days of August 7, 2007.The address of Dr. Kuo is c/o DOR BioPharma, 1101 Brickell Avenue, Suite 701-S, Miami, Florida 33131. (5)Includes 154,780 shares of common stock owned by Mr. Myrianthopoulos and his wife, options to purchase 1,025,005 shares of common stock and warrants to purchase 276,562 shares of common stock within 60 days of August 7, 2007.The address of Mr. Myrianthopoulos is c/o DOR BioPharma, 1101 Brickell Avenue, Suite 701-S, Miami, Florida 33131. (6)Includes 53,191 shares of common stock owned by Mr. Clavijo, options to purchase 441,665 shares of common stock within 60 days of August 7, 2007.The address of Mr. Clavijo is c/o DOR BioPharma, 1101 Brickell Avenue, Suite 701-S, Miami, Florida 33131. 11 EQUITY COMPENSATION PLAN INFORMATION In December 2005, our Board of Directors approved the 2005 Equity Incentive Plan, which was approved by stockholders on December 29, 2005. The following table provides information, as of December 31, 2006, with respect to options outstanding under our 1995 Amended and Restated Omnibus Incentive Plan and our 2005 Equity Incentive Plan. Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted-Average Exercise Price Outstanding options, warrants and rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (excluding securities reflected in the first column) Equity compensation plans approved by security holders (1) 11,639,339 $ 0.50 2,936,032 Equity compensation plans not approved by security holders - - - TOTAL 11,639,339 $0.50 2,936,032 (1) Includes our 1995 Amended and Restated Omnibus Incentive Plan and our 2005 Equity Incentive Plan. Our 1995 Plan expired in 2005 and thus no securities remain available for future issuance under that plan. Under the 2005 Equity Incentive Plan, we issued 728,968 shares of Common Stock to individuals as payment for services in the amount of $232,533 as allowed in the plan. 12 PROPOSAL 2 COMPANY NAME CHANGE General The Board of Directors has unanimously adopted a resolution seeking stockholder approval of an amendment to the Certificate of Incorporation to change the name of the Company and the grant to the Board of Directors of discretionary authority to implement a name change by filing the amendment to the Certificate of Incorporation.Approval of this name change proposal would give the Board of Directors the authority to determine, in its sole discretion, the name to which the Company’s name will be changed and the date of the name change, to take place at any time during a period of twenty four months commencing on the date the Company’s stockholders approve this proposal or to determinenot to proceed with the name change. Purpose The Board of Directors believes the proposed name change is necessary to better describe the Company and to better position the Company in the biopharmaceuticals market as it intends to evolve from a technology driven, research and development intensive organization, to a fully integrated biopharmaceutical company with commercialized products. As a result, the Board of Directors believes that it is in the best interest of the Company and our stockholders to change the Company’s name. The Board of Directors believes that stockholder approval of the grant to the Board of Directors of discretionary authority to implement a name change provides the Board of Directors with maximum flexibility to achieve the purposes of the name change.If the stockholders approve the name change proposal, the name change will be effected, if at all, only upon a determination by the Board of Directors that the name change is in the best interests of the Company and our stockholders at that time.In connection with any determination to effect a name change, the Board of Directors will set the timing for such change and select the name.No further action on the part of stockholders will be required either to implement or abandon the name change. If the Board of Directors determines not to proceed with a name change within twenty-four months after receiving stockholder approval of this name change proposal, the authority granted in this proposal to implement a name change will terminate. The Board of Directors reserves its right to elect not to proceed with the name change if it determines, in its sole discretion, that the name change is no longer in the best interests of the Company and our stockholders.If implemented, the Board of Directors intends to effect the name change of the Company simultaneously with the reverse stock split described in Proposal 3 below.If implemented, the amendment will become effective upon filing of an appropriate amendment to the Certificate of Incorporation with the Secretary of State of the State of Delaware. Recommendation of the Board of Directors The Board of Directors recommends that you vote “FOR” approval of the proposed amendment to the Certificate of Incorporation and the grant of discretionary authority to the Board of Directors to select a name for the Company and effect a name change. 13 PROPOSAL 3 REVERSE STOCK SPLIT General As of August 7, 2007, the Company’s aggregate market capitalization was approximately $26,020,560; there were 92,930,574 shares of Common Stock issued and outstanding and the closing price of the Common Stock on that date was $0.28. In order to reduce the number of shares of Common Stock issued and outstanding and proportionately raise the share price, the Board of Directors has unanimously adopted a resolution seeking stockholder approval of an amendment to the Certificate of Incorporation to effect a reverse split of the Common Stock and the grant to the Board of Directors of discretionary authority to implement a reverse stock split by filing the amendment to the Certificate of Incorporation. The ratio of the reverse stock split that the Board of Directors approved and deemed advisable and for which it is seeking stockholder approval is in the range from one-for-two to one-for-ten. The Board of Directors has approved by separate resolution every whole-number ratio within this range, with the exact ratio to be established within this range by the Board of Directors in its sole discretion at the time it elects to effect a reverse stock split.Approval of this reverse stock split proposal would give the Board of Directors authority to determine the date of the reverse stock split to take place at any time during a period of twenty four months commencing on the date the Company’s stockholders approve this proposal or to determine not to proceed with the reverse stock split. If the stockholders approve the reverse stock split proposal and the Board of Directors decides to implement the reverse stock split within such twenty four-month period, the Company will file an amendment to its then current Certificate of Incorporation with the Secretary of State of the State of Delaware (as described below), which will effect a reverse split of the shares of the Common Stock then issued and outstanding at the specific ratio determined by the Board of Directors. The reverse stock split, if implemented, also would decrease the number of authorized shares of our Common Stock proportionately based on the reverse stock split ratio selected by the Board of Directors, but the $.001 par value per share of the Common Stock would not change.Except for any changes as a result of the treatment of fractional shares, each stockholder will hold the same percentage of Common Stock, on a fully diluted basis with respect to shares of Common Stock underlying options, warrants and other derivative securities, outstanding immediately after the reverse stock split as such stockholder held immediately prior to the split.If implemented, the Board of Directors intends to effect the reverse stock split simultaneously with the name change of the Company described in Proposal 2 above. Purpose The Board of Directors is seeking stockholder approval of the authority to implement a reverse stock split because it believes that a higher stock price may help generate and enable institutional investor interest in the Company and help us attract and retain employees and other service providers. The Board of Directors believes that institutional investors and investment funds are generally reluctant to invest in lower priced stocks. The Board of Directors also believes that a higher stock price will facilitate a listing on a major stock exchange such as the NASDAQ Global Select Market or the American Stock Exchange, which will further generate and enable institutional investor interest in the Company.Accordingly, the Board of Directors concluded that reducing the number of outstanding shares of Common Stock might be desirable in order to attempt to support a higher stock price per share based on our current market capitalization. In addition, the Board of Directors considered that the Common Stock might not appeal to brokerage firms that are reluctant to recommend lower priced securities to their clients. Investors may also be dissuaded from purchasing lower priced stocks because the brokerage commissions, as a percentage of the total transaction, tend to be higher for such stocks. Moreover, the analysts at many brokerage firms do not monitor the trading activity or otherwise provide research coverage of lower priced stocks.
